Exhibit 10.1

SEVENTH MASTER MANAGEMENT AGREEMENT

AND

PROPERTY MANAGEMENT AGREEMENT

AMENDMENT AGREEMENT

This SEVENTH MASTER MANAGEMENT AGREEMENT AND PROPERTY MANAGEMENT AGREEMENT
AMENDMENT AGREEMENT (this “Amendment Agreement”) is made and entered into as of
January 30, 2014, by and among Inland American Real Estate Trust, Inc., a
Maryland corporation, in its own capacity and in its capacity as parent company
for the owners of the various properties (the “Owner”), and Inland American
Industrial Management LLC, Inland American Office Management LLC and Inland
American Retail Management LLC, each a Delaware limited liability company
(collectively, the “Managers”).

RECITALS

WHEREAS, Owner and each Manager are parties to Master Management Agreements,
dated as of July 1, 2012, relating to properties managed by each Manager (the
“Master Management Agreements”);

WHEREAS, pursuant to the Master Management Agreements, the Owner and Managers
are parties to those certain individual property management agreements for
various properties, including but not limited to those properties listed in
Exhibit A (the “Property Management Agreements”);

WHEREAS, on December 30, 2013, the Master Management Agreements and Property
Management Agreements were amended to provide that (i) a Termination Notice (as
defined in the Master Management Agreements and Property Management Agreements)
must be delivered prior to January 31, 2014, to prevent the automatic renewal of
such agreements (the “Termination Notice Deadline”) and (ii) the expiration date
of each Master Management Agreement and Property Management Agreement is the
earlier of (y) 120 calendar days following the delivery of a Termination Notice
or (z) May 31, 2014;

WHEREAS, in connection with the upcoming Termination Notice Deadline, the Owner
and Managers desire to amend the Master Management Agreements and Property
Management Agreements to (i) change the Termination Notice Deadline in each
Master Management Agreement and Property Management Agreement to February 28,
2014, and (ii) change the expiration date of each Master Management Agreement
and Property Management Agreement to the earlier of (y) 120 calendar days
following the delivery of a Termination Notice or (z) June 30, 2014; and

WHEREAS, pursuant to Section 10 of each Master Management Agreement and
Section 11 of each Property Management Agreement, the Owner and Managers may
amend the Master Management Agreements or Property Management Agreements
pursuant to a written agreement executed by the Owner and Managers.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of mutual agreements as herein expressed and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties, intending to be legally bound, hereby agree as
follows:

1. Amendment to Master Management Agreements. The Owner and Managers hereby
agree to amend Section 3(a) in each Master Management Agreement by replacing
“January 31, 2014” with “February 28, 2014” and “the earlier of (y) 120 calendar
days following the delivery of a Termination Notice or (z) May 31, 2014” with
“the earlier of (y) 120 calendar days following the delivery of a Termination
Notice or (z) June 30, 2014”.

2. Amendment to Property Management Agreements. The Owner and Managers hereby
agree to amend Section 1 in each Property Management Agreement to provide that
(i) the Termination Notice Deadline in each such agreement shall be February 28,
2014, and (ii) the expiration date for each such agreement shall be the earlier
of (y) 120 calendar days following the delivery of a Termination Notice or
(z) June 30, 2014.

3. Full Force and Effect. Except as amended hereby, the terms and conditions of
the Master Management Agreements and Property Management Agreements shall remain
in full force and effect.

4. Modifications. This agreement may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by each of the
parties hereto.

5. Governing Law. This agreement shall be governed by, and construed in
accordance with, the laws of the state of Illinois, without regard to any
conflict of law provision that would require the application of the law of any
other jurisdiction.

6. Counterparts. This amendment may be executed in multiple counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.

[Signature pages follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment Agreement as of the
date first written above.

 

OWNER: INLAND AMERICAN REAL ESTATE TRUST, INC. By:  

/s/ Jack Potts

Name:   Jack Potts Title:   Treasurer

[Signature page to Amendment Agreement]



--------------------------------------------------------------------------------

MANAGERS: INLAND AMERICAN RETAIL MANAGEMENT LLC By:  

/s/ Tom Lithgow

Name:   Tom Lithgow Title:   President INLAND AMERICAN OFFICE MANAGEMENT LLC By:
 

/s/ Tom Lithgow

Name:   Tom Lithgow Title:   President INLAND AMERICAN INDUSTRIAL MANAGEMENT LLC
By:  

/s/ Tom Lithgow

Name:   Tom Lithgow Title:   President

[Signature page to Amendment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

 

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

1.    44102    CLARION    300 10th Street NW    Clarion    IA   
Inland American Industrial Management LLC 2.    44104    500 HARTLAND    500
North Lake Shore Drive    Hartland    WI    Inland American Industrial
Management LLC 3.    44106    TRI-STATE HOLDINGS III    50 Indianhead Drive   
Mosinee    WI    Inland American Industrial Management LLC 4.    44107    55th
STREET    9625 55th Street    Kenosha    WI    Inland American Industrial
Management LLC 5.    44108    DORAL - WAUKESHA    21875 Doral Road    Waukesha
   WI    Inland American Industrial Management LLC 6.    44110    INDUSTRIAL
DRIVE    301 Industrial Drive    Horican    WI    Inland American Industrial
Management LLC 7.    44111    WESTPORT - MECHANICSBURG    4500 Westport Drive   
Mechanicsburg    PA    Inland American Industrial Management LLC 8.    44112   
BAYMEADOW - GLEN BURNIE    6752 Baymeadow Drive    Glen Burnie    MD    Inland
American Industrial Management LLC 9.    44113    1800 BRUNING    1800 Bruining
Drive    Itasca    IL    Inland American Industrial Management LLC 10.    44114
   11500 MELROSE AVE (294 TOLLWAY VENTURE)    11500 Melrose Avenue    Franklin
Park    IL    Inland American Industrial Management LLC 11.    44115    KIRK
ROAD    315 Kirk Road    St. Charles    IL    Inland American Industrial
Management LLC 12.    44116    DEER PARK SEACO    1114 Seaco Avenue    Deer Park
   TX    Inland American Industrial Management LLC 13.    44117    LIBERTYVILLE
ASSOCIATES    700 N. Highway 45    Libertyville    IL    Inland American
Industrial Management LLC 14.    44118    OTTAWA    421 E. Stevenson Road   
Ottawa    IL    Inland American Industrial Management LLC 15.    44119   
TRI-STATE HOLDINGS I    321 Foster Avenue    Wood Dale    IL    Inland American
Industrial Management LLC 16.    44120    TRI-STATE HOLDINGS II    7300 Airport
Road    Houston    TX    Inland American Industrial Management LLC 17.    44121
   MOUNT ZION ROAD    135 South Mt. Zion Road    Lebanon    IN    Inland
American Industrial Management LLC 18.    44122    COLOMA    4412 Coloma Road   
Coloma    MI    Inland American Industrial Management LLC

 

A-1



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

19.    44123    KINSTON    104 Enterprise Blvd    Kinston    NC    Inland
American Industrial Management LLC 20.    44125    C&S - WESTFIELD    56 Summit
Lock Road    Westfield    MA    Inland American Industrial Management LLC 21.   
44126    C&S - NORTH HATFIELD    95 North Hatfield Road    Hatfield    MA   
Inland American Industrial Management LLC 22.    44127    C&S - SOUTH HATFIELD
   142 Elm Street    Hatfield    MA    Inland American Industrial Management LLC
23.    44128    C&S - ABERDEEN    100 Old Philadelphia Road    Aberdeen    MD   
Inland American Industrial Management LLC 24.    44151    DEVENS INDUSTRIAL   
235 Barnum Road    Devens    MA    Inland American Industrial Management LLC 25.
   44159    ATLAS - ST PAUL    240 Chester Street    St. Paul    MN    Inland
American Industrial Management LLC 26.    44161    ATLAS-NEW ULM    17113 County
Road 29    New Ulm    MN    Inland American Industrial Management LLC 27.   
44163    C&S - BIRMINGHAM    422 Industrial Drive    Birmingham    AL    Inland
American Industrial Management LLC 28.    44400    HASKELL-ROLLING PLAINS
DETENTIONAL FACIL    118 County Line Road 206    Haskell    TX    Inland
American Industrial Management LLC 29.    44401    HUDSON CORRECTIONAL FACITLITY
   3001 Juniper Street, County Road 45.5    Hudson    CO    Inland American
Industrial Management LLC 30.    44402    IMAGINE AVONDALE    950 North Elsieo
C. Felix Jr. Way    Avondale    AZ    Inland American Industrial Management LLC
31.    44403    IMAGINE COOLIDGE    1290 East Vah Ki Inn Road    Coolidge    AZ
   Inland American Industrial Management LLC 32.    44404    IMAGINE FIRESTONE
   5753 Twilight Avenue    Firestone    CO    Inland American Industrial
Management LLC 33.    44405    IMAGINE INDIGO RANCH    6464 Peterson Road   
Colorado Springs    CO    Inland American Industrial Management LLC 34.    44406
   IMAGINE TOWN CENTER    775 Town Center Blvd    Palm Coast    FL    Inland
American Industrial Management LLC 35.    44407    IMAGINE DISCOVERY    1728
Whitehead Road    Baltimore    MD    Inland American Industrial Management LLC
36.    44408    IMAGINE HOPE LAMOND    6200 Kansas Avenue    Washington D.C   
   Inland American Industrial Management LLC

 

A-2



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

37.    44409    IMAGINE COOLIDGE II    1290 East Vah Ki Inn Road    Coolidge   
AZ    Inland American Industrial Management LLC 38.    44170    Trimble I & II
   355-455 E. Trimble Road    San Jose    CA    Inland American Industrial
Management LLC 39.    44171    North 1st Street    3745-3775 North First St   
San Jose    CA    Inland American Industrial Management LLC 40.    44172    Las
Plumas    1601 Las Plumas Ave    San Jose    CA    Inland American Industrial
Management LLC 41.    44173    Tech I    4415-4425 Technology Drive    Fremont
   CA    Inland American Industrial Management LLC 42.    44174    Tech II   
4209 Technology Drive    Fremont    CA    Inland American Industrial Management
LLC 43.    44175    Timber I    44348-44388 Old Warm Springs Blvd    Fremont   
CA    Inland American Industrial Management LLC 44.    44176    Fremont    46360
Fremont Blvd    Fremont    CA    Inland American Industrial Management LLC 45.
   44177    Southpoint    755-775 Southpoint Drive    Petaluma    CA    Inland
American Industrial Management LLC 46.    44178    Sonora    1154-1156 Sonora Ct
   Sunnyvale    CA    Inland American Industrial Management LLC 47.    44179   
Sycamore    550-576 Sycamore Drive    Milpitas    CA    Inland American
Industrial Management LLC 48.    48000    11500 MARKET STREET    11500 Market
Street    Jacinto City    TX    Inland American Office Management LLC 49.   
48002    BRIDGESIDE POINT OFFICE BUILDING    100 Technology Drive    Pittsburg
   PA    Inland American Office Management LLC 50.    48003    AT&T CENTER -
CHICAGO    2000 West AT&T Center Drive    Hoffman Estates    IL    Inland
American Office Management LLC 51.    48005    DULLES EXECUTIVE PLAZA    13530 &
13560 Dulles Technology Drive    Herndon    VA    Inland American Office
Management LLC 52.    48007    DENVER HIGHLANDS    8822 South Ridgeline Blvd.   
Highlands Ranch    CO    Inland American Office Management LLC 53.    48008   
SANTEE RIVERVIEW    101 RiverView Parkway    Santee    CA    Inland American
Office Management LLC 54.    48009    COMMONS DRIVE    3901 Liberty Street   
Aurora    IL    Inland American Office Management LLC 55.    48010    KINROSS
LAKES    3900 Kinross Lakes Parkway    Richfield    OH    Inland American Office
Management LLC

 

A-3



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

56.    48011    REGIONAL ROAD    725 North Regional Road    Greensboro    NC   
Inland American Office Management LLC 57.    48012    HOUSTON LAKES    8900
Lakes at 610 Drive    Houston    TX    Inland American Office Management LLC 58.
   48013    3801 S. COLLINS    3801 South Collins    Arlington    TX    Inland
American Office Management LLC 59.    48014    AT&T - ST LOUIS    909 Chestnut
Street    St Louis    MO    Inland American Office Management LLC 60.    48015
   AT&T CLEVELAND    45 Erieview Plaza    Cleveland    OH    Inland American
Office Management LLC 61.    48016    WORLDGATE PLAZA    12801-12901 Worldgate
Drive    Herndon    VA    Inland American Office Management LLC 62.    48026   
SANOFI AVENTIS - US INC    55 Corporate Drive    Bridgewater    NJ    Inland
American Office Management LLC 63.    48028    UNITED HEALTH - FREDERICK    800
Oak Street    Frederick    MD    Inland American Office Management LLC 64.   
46578    Suntrust-FL01204 Vierra    8226 North Wickam Road    Melbourne    FL   
Inland American Retail Management LLC 65.    46579    Suntrust-GA00695 Douglas
Main    201 S. Peterson Avenue    Douglas    GA    Inland American Retail
Management LLC 66.    46580    Suntrust-MD00464 Bethesda Main Office    7500
Wisconsin Avenue    Bethesda    MD    Inland American Retail Management LLC 67.
   46581    Suntrust-NC00349 Six Forks    3620 Six Forks Road    Raleigh    NC
   Inland American Retail Management LLC 68.    46582    Suntrust-NC00388 Salem
Group    2140 Country Club Road    Winston-Salem    NC    Inland American Retail
Management LLC 69.    46583    Suntrust-VA00772 Technology Center    1030 Wilmer
Avenue    Richmond    VA    Inland American Retail Management LLC 70.    40101
   ANTOINE TOWN CENTER    12430 Tomball Pkwy    Houston    TX    Inland American
Retail Management LLC 71.    40102    CYFAIR TOWN CENTER    17445 Spring Cypress
   Cypress    TX    Inland American Retail Management LLC 72.    40103    BAY
COLONY    2955 S Gulf Freeway    League City    TX    Inland American Retail
Management LLC 73.    40104    BLACKHAWK TOWN CENTER    9885 Blackhawk Blvd   
Houston    TX    Inland American Retail Management LLC 74.    40105   
PRESTONWOOD TOWN CENTER    5301 Belt Line Road    Dallas    TX    Inland
American Retail Management LLC

 

A-4



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

75.    40106    BAY COLONY II    NWC of I-45 & FM 646    League City    TX   
Inland American Retail Management LLC 76.    40107    CYFAIR TOWN CENTER II   
NEC of Highway 290 & Spring Cypress Road    Cypress    TX    Inland American
Retail Management LLC 77.    40108    VICTORY LAKES TOWN CENTER    NEC of I-45
and FM 646    League City    TX    Inland American Retail Management LLC 78.   
40109    SONIC AT ANTOINE TOWN CENTER    12710 Tomball Pkwy    Houston    TX   
Inland American Retail Management LLC 79.    40110    STABLES TOWN CENTER I   
18425 Champion Forest Dr.    Spring    TX    Inland American Retail Management
LLC 80.    40111    STABLES TOWN CENTER II    8765 Spring Cypress    Spring   
TX    Inland American Retail Management LLC 81.    40112    ROCKWELL PLAZA    NW
Expressway    Oklahoma City    OK    Inland American Retail Management LLC 82.
   40113    STONE RIDGE MARKET    20935 US HWY 281 N    San Antonio    TX   
Inland American Retail Management LLC 83.    40114    SOUTH FRISCO VILLAGE   
2930 Preston Road    Frisco    TX    Inland American Retail Management LLC 84.
   44501    HUNTING BAYOU    11420 East FWY I-10    Jacinto City    TX    Inland
American Retail Management LLC 85.    44503    ELDRIDGE TOWN CENTER    12330 Fm
1960 Rd W    Houston    TX    Inland American Retail Management LLC 86.    44504
   NTB ELDRIDGE    12150 Fm 1960 Rd W    Houston    TX    Inland American Retail
Management LLC 87.    44505    ATASCOCITA SHOPPING CENTER    7072 Fm 1960 East
   Humble    TX    Inland American Retail Management LLC 88.    44506   
WINCHESTER TOWN CENTER    9344 Jones Road    Houston    TX    Inland American
Retail Management LLC 89.    44508    CHILI’S - HUNTING BAYOU    11510 East
Freeway    Jacinto City    TX    Inland American Retail Management LLC 90.   
44509    SALTGRASS RESTAURANT - HUNTING BAYOU    11900 East Freeway I-10   
Jacinto City    TX    Inland American Retail Management LLC 91.    44510   
CYPRESS TOWN CENTER    12220 Jones Road    Houston    TX    Inland American
Retail Management LLC 92.    44514    HIGHLAND PLAZA    1520 S Mason Rd    Katy
   TX    Inland American Retail Management LLC

 

A-5



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

93.    44520    TOMBALL TOWN CENTER    14060 Fm-2920 Road    Tomball    TX   
Inland American Retail Management LLC 94.    44524    WINDERMERE VILLAGE   
12020 Fm 1960 Rd W    Houston    TX    Inland American Retail Management LLC 95.
   44527    SPRING TOWN CENTER    21106 Kuykendahl Rd.    Spring    TX    Inland
American Retail Management LLC 96.    44529    CINEMARK - JACINTO CITY    11450
East Freeway    Jacinto City    TX    Inland American Retail Management LLC 97.
   44531    SHERMAN TOWN CENTER    3606 Town Center    Sherman    TX    Inland
American Retail Management LLC 98.    44535    PARADISE SHOPS OF LARGO    10411
Ulmerton Road    Largo    FL    Inland American Retail Management LLC 99.   
44536    BUCKHORN PLAZA    60-76 Lunger Drive    Bloomsburg    PA    Inland
American Retail Management LLC 100.    44539    MONODNOCK MARKETPLACE    30 Ash
Brook Road    Keene    NH    Inland American Retail Management LLC 101.    44540
   STOP N SHOP - HYDE PARK    5 St. Andrews Rd.    Hyde Park    NY    Inland
American Retail Management LLC 102.    44541    TRIANGLE CENTER    1015 Ocean
Beach Hwy    Longview    WA    Inland American Retail Management LLC 103.   
44546    STOP N SHOP - CUMBERLAND    70 Mendon Rd    Cumberland    RI    Inland
American Retail Management LLC 104.    44547    STOP N SHOP - MALDEN    99
Charles St    Malden    MA    Inland American Retail Management LLC 105.   
44548    STOP N SHOP - SWAMPSCOTT    450 Paradise Road    Swampscott    MA   
Inland American Retail Management LLC 106.    44549    STOP N SHOP - SOUTHINGTON
   505 N. Main Street    Southington    CT    Inland American Retail Management
LLC 107.    44550    STOP N SHOP - FRAMINGHAM    19 Temple Street    Framingham
   MA    Inland American Retail Management LLC 108.    44551    STOP N SHOP -
BRISTOL    605 Metacom Ave    Bristol    RI    Inland American Retail Management
LLC 109.    44552    STOP & SHOP - SICKLERVILLE    542 Berlin-Cross Key   
Sicklerville    NJ    Inland American Retail Management LLC 110.    44553   
BI-LO - GREENVILLE    1315 S. Pleasantburg    Greenville    SC    Inland
American Retail Management LLC 111.    44554    BROOKS CORNER    3143 Se
Military Rd    San Antonio    TX    Inland American Retail Management LLC

 

A-6



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

112.    44555    LINCOLN MALL    622 George Washington Highway    Lincoln    RI
   Inland American Retail Management LLC 113.    44556    THE MARKET AT HILLIARD
   1852 Hilliard Rome    Hilliard    OH    Inland American Retail Management LLC
114.    44557    FABYAN RANDALL PLAZA    1980 Fabyan Parkway    Batavia    IL   
Inland American Retail Management LLC 115.    44558    LINCOLN VILLAGE    6165
North Lincoln Avenue    Chicago    IL    Inland American Retail Management LLC
116.    44559    NEWTOWN ROAD    629 Newtown Road    Virginia Beach    VA   
Inland American Retail Management LLC 117.    44560    LEXINGTON ROAD    1575
Lexington Road    Athens    GA    Inland American Retail Management LLC 118.   
44561    GLENDALE HEIGHTS I, II, III    125 East Army Trail Road    Glendale
Heights    IL    Inland American Retail Management LLC 119.    44562    PARKWAY
CENTRE NORTH    1656 Stringtown Road    Grove City    OH    Inland American
Retail Management LLC 120.    44563    SHERMAN PLAZA    1600 - 1620 Sherman
Avenue    Evanston    IL    Inland American Retail Management LLC 121.    44564
   NEW FOREST CROSSING II    6025 Sam Houston Parkway    Houston    TX    Inland
American Retail Management LLC 122.    44565    STATE STREET MARKET    6380 E.
State Street    Rockford    IL    Inland American Retail Management LLC 123.   
44566    MARKET AT MORSE / HAMILTON    1320-1380 North Hamilton Road    Columbus
   OH    Inland American Retail Management LLC 124.    44568    PARKWAY CENTRE
NORTH BLDG B    1656 Stringtown Road    Grove City    OH    Inland American
Retail Management LLC 125.    44569    CROSSROADS AT CHESAPEAKE SQUARE    4107
Portsmouth Boulevard    Chesapeake    VA    Inland American Retail Management
LLC 126.    44570    CHESAPEAKE COMMONS    4107 Portsmouth Boulevard   
Chesapeake    VA    Inland American Retail Management LLC 127.    44571    14th
STREET MARKET    2200 E. 14th Street    Plano    TX    Inland American Retail
Management LLC 128.    44572    BELLERIVE PLAZA    170 Bellerive Boulevard   
Nicholasville    KY    Inland American Retail Management LLC 129.    44573   
BRANDON CENTRE SOUTH    1903 Lumsden Road    Brandon    FL    Inland American
Retail Management LLC

 

A-7



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

130.    44574    CROSS TIMBERS COURT    745 Cross Timbers Road    Flower Mound
   TX    Inland American Retail Management LLC 131.    44575    CUSTER CREEK   
3411-3501 Custer Parkway    Richardson    TX    Inland American Retail
Management LLC 132.    44576    DONELSON PLAZA    2500 Lebanon Pike    Nashville
   TN    Inland American Retail Management LLC 133.    44577    EAST GATE    250
Eastgate Drive    Aiken    SC    Inland American Retail Management LLC 134.   
44578    FLOWER MOUND CROSSING    2600-2650 Flower Mound Road    Flower Mound   
TX    Inland American Retail Management LLC 135.    44579    FURY’S FERRY    403
Furys Ferry Road    Augusta    GA    Inland American Retail Management LLC 136.
   44580    HERITAGE HEIGHTS    4000-4020 William D. Tate Avenue    Grapevine   
TX    Inland American Retail Management LLC 137.    44581    THE CENTER AT HUGH
HOWELL    4420 Hugh Howell Road    Tucker    GA    Inland American Retail
Management LLC 138.    44582    HUNTER’S GLEN CROSSING    3945 Legacy Drive   
Plano    TX    Inland American Retail Management LLC 139.    44583    JOSEY OAKS
   4112 North Josey Lane    Carrollton    TX    Inland American Retail
Management LLC 140.    44584    MARKET AT WESTLAKE    3700 Bee Caves Road   
Westlake Hills    TX    Inland American Retail Management LLC 141.    44585   
PARK WEST PLAZA    302-322 Park Boulevard    Grapevine    TX    Inland American
Retail Management LLC 142.    44586    PIONEER PLAZA    701 East Cartwright Road
   Mesquite    TX    Inland American Retail Management LLC 143.    44587   
RIVERVIEW VILLAGE    1050 N.E. Green Oaks Boulevard    Arlington    TX    Inland
American Retail Management LLC 144.    44588    SCOFIELD CROSSING    1700 West
Parmer Lane    Austin    TX    Inland American Retail Management LLC 145.   
44589    SHILOH SQUARE    2645 Arapaho Road    Garland    TX    Inland American
Retail Management LLC 146.    44590    SUNCREEK VILLAGE    7801 Alma Drive   
Plano    TX    Inland American Retail Management LLC 147.    44591    THE
HIGHLANDS    2301 FM 407    Flower Mound    TX    Inland American Retail
Management LLC 148.    44592    GRAVOIS DILLON PLAZA    5301-5315 Caroline Drive
1 Dillon Plaza    High Ridge    MO    Inland American Retail Management LLC

 

A-8



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

149.    44593    PAVILIONS AT HARTMAN HERITAGE    I-70 and Little Blue Parkway
   Independence    MO    Inland American Retail Management LLC 150.    44595   
LEGACY CROSSING    State Route 95 & US Route 23    Marion    OH    Inland
American Retail Management LLC 151.    44596    NORTHWEST MARKETPLACE    13706 -
13846 Northwest Freeway    Houston    TX    Inland American Retail Management
LLC 152.    44610    WASHINGTON PARK PLAZA    17730 - 18300 South Halsted Street
   Homewood    IL    Inland American Retail Management LLC 153.    44612    LORD
SALISBURY CENTER    2645 N. Salisbury Road    Salisbury    MD    Inland American
Retail Management LLC 154.    44613    RIVERSTONE SHOPPING CENTER    Hwy 6 and
1092 South    Missouri City    TX    Inland American Retail Management LLC 155.
   44615    SPRING TOWN CENTER III    21106 Kuykendahl Rd.    Spring    TX   
Inland American Retail Management LLC 156.    44616    LAKEPORT COMMONS    5101
Sergeant Road    Sioux City    IA    Inland American Retail Management LLC 157.
   44617    FOREST PLAZA    760-790 West Johnson Street    Fond du Lac    WI   
Inland American Retail Management LLC 158.    44618    STREETS OF CRANBERRY   
20406 - 20436 Route 19    Cranberry Township    PA    Inland American Retail
Management LLC 159.    44619    MCKINNEY TOWN CROSSING    8800 State Highway 121
   McKinney    TX    Inland American Retail Management LLC 160.    44620    PENN
PARK    1401 SW 74th Street    Oklahoma City    OK    Inland American Retail
Management LLC 161.    44647    HILLSBOROUGH (Winston)    404 Hillsborough St.
   Raleigh    NC    Inland American Retail Management LLC 162.    44648   
POPLIN PLACE    2901 W US HWY 74    Monroe    NC    Inland American Retail
Management LLC 163.    44650    SIEGEN PLAZA    6700-6800 Siegan Lane    Baton
Rouge    LA    Inland American Retail Management LLC 164.    44651    STREETS OF
INDIAN LAKE    1418 Callender Lane    Hendersonville    TN    Inland American
Retail Management LLC 165.    44652    SOUTHGATE VILLAGE    1920 Hwy 31 South   
Pelham    AL    Inland American Retail Management LLC 166.    44653    CAMPUS
MARKETPLACE    300 S Twin Oaks Valley Road    San Marcos    CA    Inland
American Retail Management LLC 167.    44654    GARDEN VILLAGE    28090 S.
Western Avenue    San Pedro    CA    Inland American Retail Management LLC

 

A-9



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

168.    44655    BEAR CREEK VILLAGE CENTER    Clinton Keith Road & I-15   
Wildomar    CA    Inland American Retail Management LLC 169.    44656   
CHEYENNE MEADOWS    817 Cheyenne Meadows Road    Colorado Springs    CO   
Inland American Retail Management LLC 170.    44657    CENTERPLACE OF GREELEY   
4500 Centerplace Drive    Greeley    CO    Inland American Retail Management LLC
171.    44658    MERCHANTS CROSSING    1500 Placida Road    Englewood    FL   
Inland American Retail Management LLC 172.    44659    ANDERSON CENTRAL    651
SR 28 Bypass    Anderson    SC    Inland American Retail Management LLC 173.   
44660    BARTOW MARKETPLACE    103 Marketplace Blvd    Cartersville    GA   
Inland American Retail Management LLC 174.    44661    PALM HARBOR SHOPPING
CENTER    100 Palm Coast Pkwy NE    Palm Coast    FL    Inland American Retail
Management LLC 175.    44662    PEACHLAND PROMENADE    24123 Peachland Blvd   
Port Charlotte    FL    Inland American Retail Management LLC 176.    44663   
BOYNTON COMMONS    333-339 N Congress Avenue    Boynton Beach    FL    Inland
American Retail Management LLC 177.    44664    BUCKHEAD CROSSING    Sidney
Marcus Blvd & Piedmont Road    Atlanta    GA    Inland American Retail
Management LLC 178.    44666    GATEWAY PLAZA    1305-1375 Western Blvd   
Jacksonville    NC    Inland American Retail Management LLC 179.    44667   
HIRAM PAVILION    5220 Jimmy Lee Smith Pkwy    Hiram    GA    Inland American
Retail Management LLC 180.    44668    GATEWAY MARKET CENTER    7751-8229 9th
Street N    St Petersburg    FL    Inland American Retail Management LLC 181.   
44669    COWETA CROSSING    370 Bullsboro Drive    Newnan    GA    Inland
American Retail Management LLC 182.    44670    THOMAS CROSSROADS    3150 Hwy 34
East    Newnan    GA    Inland American Retail Management LLC 183.    44671   
PARADISE PLACE    4075 Haverhill Road N    West Palm Beach    FL    Inland
American Retail Management LLC 184.    44672    ROSE CREEK    4403 Towne Lake
Parkway    Woodstock    GA    Inland American Retail Management LLC 185.   
44673    WARD’S CROSSING    4026D-4040 Wards Road    Lynchburg    VA    Inland
American Retail Management LLC 186.    44674    HERITAGE PLAZA - CHICAGO    Army
Trail Road & County Farm Road    Carol Stream    IL    Inland American Retail
Management LLC

 

A-10



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

187.    44675    SILVERLAKE    3158 Dixie Highway    Erlanger    KY    Inland
American Retail Management LLC 188.    44676    PLEASANT HILL SQUARE    2205
Pleasant Hill Road    Duluth    GA    Inland American Retail Management LLC 189.
   44677    BENT TREE PLAZA    7901 Falls of Neuse Road    Raleigh    NC   
Inland American Retail Management LLC 190.    44679    SARASOTA PAVILION    6507
S Tamiami Trail    Sarasota    FL    Inland American Retail Management LLC 191.
   44680    STONECREST MARKETPLACE    8000 Mall Parkway    Lithonia    GA   
Inland American Retail Management LLC 192.    44681    ROSEWOOD SHOPPING CENTER
   2800 Rosewood Drive    Columbia    SC    Inland American Retail Management
LLC 193.    44682    FAIRVIEW MARKET    655 Fairview Road    Simpsonville    SC
   Inland American Retail Management LLC 194.    44683    JAMES CENTER    6901
S. 19th Street    Tacoma    WA    Inland American Retail Management LLC 195.   
44685    PAVILION AT LaQUINTA    79220 Hwy 111    LaQuinta    CA    Inland
American Retail Management LLC 196.    44686    DOTHAN PAVILION    4601
Montgomery Hwy    Dothan    AL    Inland American Retail Management LLC 197.   
44687    SYCAMORE COMMONS    10530 Northwest Parkway    Matthews    NC    Inland
American Retail Management LLC 198.    44688    UNIVERSAL PLAZA    5401 N
University Drive    Lauderhill    FL    Inland American Retail Management LLC
199.    44689    HERITAGE CROSSING    3401 Raleigh Road Parkway    Wilson    NC
   Inland American Retail Management LLC 200.    44690    PROMENADE - FULTONDALE
   Walkers Chapel Road & I-65    Fultondale    AL    Inland American Retail
Management LLC 201.    44691    TULSA HILLS SHOPPING CENTER    7336 S Olympia
Avenue W    Tulsa    OK    Inland American Retail Management LLC 202.    44694
   SHERMAN TOWN CENTER II    845 North Creek Drive    Sherman    TX    Inland
American Retail Management LLC 203.    44695    SPARKS CROSSING    101 Los Altos
Pkwy    Sparks    NV    Inland American Retail Management LLC 204.    44696   
WHITE OAK CROSSING    2700 Timber Drive    Garner    NC    Inland American
Retail Management LLC

 

A-11



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

205.    44703    UNIVERSITY OAKS SHOPPING CENTER    201 University Oaks Blvd   
Round Rock    TX    Inland American Retail Management LLC 206.    44704   
GRAFTON COMMONS    Port Washington Road / Hwy 60    Grafton    WI    Inland
American Retail Management LLC 207.    44705    WOODLAKE CROSSING    SWQ. of FM
78 & Woodlake Parkway    San Antonio    TX    Inland American Retail Management
LLC 208.    44725    LOGAN’S ROADHOUSE    3060 West Sand Lake Road    Orlando   
FL    Inland American Retail Management LLC 209.    44728    WESTPORT VILLAGE   
1315 Herr Lane    Louisville    KY    Inland American Retail Management LLC 210.
   44730    WALDEN PARK    14005 RESEARCH BLVD    AUSTIN    TX    Inland
American Retail Management LLC 211.    44731    West Creek Shopping Center   
4404 William Cannon    AUSTIN    TX    Inland American Retail Management LLC
212.    44900    MONADNOCK CONDO ASSOC    30 Ash Brook Road    Keene    NH   
Inland American Retail Management LLC 213.    44901    WARD’S CROSSING - OEA   
4026D-4040 Wards Road    Lynchburg    VA    Inland American Retail Management
LLC 214.    46044    Citizens CFG-NH - 06 Manchester OFFICE    875 Elm Street   
Manchester    NH    Inland American Retail Management LLC 215.    46050   
Citizens CFG-NY - 02 Plattsburgh    6 Oak Street    Plattsburgh    NY    Inland
American Retail Management LLC 216.    46072    Citizens CFG-PA - 16 Dallastown
   45 E. Main St    Dallastown    PA    Inland American Retail Management LLC
217.    46142    Citizens CFG-PA - 88 York RETAIL    1 N. George St.    York   
PA    Inland American Retail Management LLC 218.    46149    Citizens CFG-RI -
08 Providence OFFICE    870 Westminster Street    Providence    RI    Inland
American Retail Management LLC 219.    46157    Suntrust-AL00121 Shoal Creek
Branch    300 US Highway 43    Killen    AL    Inland American Retail Management
LLC 220.    46158    Suntrust-AL00107 Muscle Shoals Branch    1411 Woodward
Avenue    Muscle Shoals    AL    Inland American Retail Management LLC 221.   
46160    Suntrust-FL00122 Clark Road Office    5727 Clark Road    Sarasota    FL
   Inland American Retail Management LLC 222.    46161    Suntrust-FL00124
Sunwest Office    4125 State Road 60    Vero Beach    FL    Inland American
Retail Management LLC

 

A-12



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

223.    46162    Suntrust-FL00127 Fort Meade Branch    214 West Broadway    Fort
Meade    FL    Inland American Retail Management LLC 224.    46163   
Suntrust-FL00129 St. Lucie West Office    1301 Northwest St. Lucie West Blvd.   
Port St. Lucie    FL    Inland American Retail Management LLC 225.    46165   
Suntrust-FL00134 Imperial Lakes Branch    5980 Imperial Parkway    Mulberry   
FL    Inland American Retail Management LLC 226.    46166    Suntrust-FL00140
Lake Mary Branch    4240 West Lake Mary Boulevard    Lake Mary    FL    Inland
American Retail Management LLC 227.    46167    Suntrust-FL00149 Haile
Plantation Branc    5303 Southwest 91st Drive    Gainesville    FL    Inland
American Retail Management LLC 228.    46168    Suntrust-FL00152 Millhopper
Branch    3814 Northwest 43rd Street    Gainesville    FL    Inland American
Retail Management LLC 229.    46170    Suntrust-FL00168 Tiger Point Office   
3301 Gulf Breeze Parkway    Gulf Breeze    FL    Inland American Retail
Management LLC 230.    46171    Suntrust-FL00175 North Beneva Office    3577
Fruitville Road    Sarasota    FL    Inland American Retail Management LLC 231.
   46172    Suntrust-FL00178 Bayonet Point Branch    7612 State Road 52   
Bayonet Point    FL    Inland American Retail Management LLC 232.    46175   
Suntrust-FL00193 Hobe Sound Office    9955 Southeast Federal Highway    Hobe
Sound    FL    Inland American Retail Management LLC 233.    46176   
Suntrust-FL00198 North Port Office    7061 South U.S. Highway #1    Port St.
Lucie    FL    Inland American Retail Management LLC 234.    46177   
Suntrust-FL00206 Mount Dora Branch    200 East Fifth Avenue    Mount Dora    FL
   Inland American Retail Management LLC 235.    46178    Suntrust-FL00218
Daytona Beach Shores B    2300 South Atlantic Avenue    Daytona Beach    FL   
Inland American Retail Management LLC 236.    46179    Suntrust-FL00243 Marianna
Downtown Offi    4425 Lafayette Street    Marianna    FL    Inland American
Retail Management LLC 237.    46180    Suntrust-FL00264 Land O’Lakes Branch   
21744 State Road 54    Lutz    FL    Inland American Retail Management LLC 238.
   46182    Suntrust-FL00281 St. Augustine Office    1850 U.S. Highway 1 South
   St. Augustine    FL    Inland American Retail Management LLC 239.    46183   
Suntrust-FL00303 South Beach Office    3720 South Third Street    Jacksonville
   FL    Inland American Retail Management LLC

 

A-13



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

240.    46184    Suntrust-FL00304 Regency Square Office    344 Monument Road   
Jacksonville    FL    Inland American Retail Management LLC 241.    46187   
Suntrust-FL00948 East Boca Raton Office    880 East Palmetto Park Road    Boca
Raton    FL    Inland American Retail Management LLC 242.    46188   
Suntrust-FL00953 West Tamarac Office    7879 West Commercial Boulevard   
Tamarac    FL    Inland American Retail Management LLC 243.    46189   
Suntrust-FL00961 Pompano Beach    1409 East Atlantic Boulevard    Pompano Beach
   FL    Inland American Retail Management LLC 244.    46193    Suntrust-FL01000
West St. Cloud Branch    4290 13th Street    St. Cloud    FL    Inland American
Retail Management LLC 245.    46194    Suntrust-FL01033 Granada Boulevard Bran
   113 East Granada Boulevard    Ormond Beach    FL    Inland American Retail
Management LLC 246.    46195    Suntrust-FL01034 Bill France Boulevard    299
Bill France Boulevard    Daytona Beach    FL    Inland American Retail
Management LLC 247.    46196    Suntrust-FL01035 West Ormond Branch    160 N.
Nova Road    Ormond Beach    FL    Inland American Retail Management LLC 248.   
46197    Suntrust-FL01038 Deltona Branch    892 Deltona Boulevard    Deltona   
FL    Inland American Retail Management LLC 249.    46200    Suntrust-FL01049
Ormond Towne Square Br    1470 West Granada Boulevard    Ormond Beach    FL   
Inland American Retail Management LLC 250.    46201    Suntrust-FL01066
Southside Office    745 South Broad Street    Brooksville    FL    Inland
American Retail Management LLC 251.    46203    Suntrust-FL01070 Spring Hill
Office    7319 Spring Hill Drive    Spring Hill    FL    Inland American Retail
Management LLC 252.    46204    Suntrust-FL01076 Inverness Branch    408 South
U.S. Highway 41    Inverness    FL    Inland American Retail Management LLC 253.
   46205    Suntrust-FL01092 Pembroke Pines    10000 Taft Street    Pembroke
Pines    FL    Inland American Retail Management LLC 254.    46207   
Suntrust-FL01105 Indian Harbour Beach B    314 East Eau Gallie Boulevard   
Indian Harbour Beach    FL    Inland American Retail Management LLC

 

A-14



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

255.    46208    Suntrust-FL01106 Lake Washington Branch    2458 North Wickham
Road    Melbourne    FL    Inland American Retail Management LLC 256.    46210
   Suntrust-FL01117 Pine Hills Branch    5025 West Colonial Drive    Orlando   
FL    Inland American Retail Management LLC 257.    46211    Suntrust-FL01142
South 436 Lake Margare    3800 South Semoran Boulevard    Orlando    FL   
Inland American Retail Management LLC 258.    46214    Suntrust-FL01158 West
Central Office    6300 Central Avenue    St. Petersburg    FL    Inland American
Retail Management LLC 259.    46216    Suntrust-FL01174 Tuscawilla Branch   
5775 Red Bug Lake Road    Casselberry    FL    Inland American Retail Management
LLC 260.    46218    Suntrust-FL01198 Rockledge Branch    234 Barton Boulevard
   Rockledge    FL    Inland American Retail Management LLC 261.    46219   
Suntrust-FL01212 Flagler Plaza Branch    100 Flagler Plaza Drive    Palm Coast
   FL    Inland American Retail Management LLC 262.    46220    Suntrust-FL01215
North Causeway Branch    111 North Causeway    New Smyrna Beach    FL    Inland
American Retail Management LLC 263.    46221    Suntrust-FL01222 Pasco Square
Office    4041 Rowan Road    New Port Richey    FL    Inland American Retail
Management LLC 264.    46222    Suntrust-FL01235 Countryside Office    26627 US
Highway 19 North    Clearwater    FL    Inland American Retail Management LLC
265.    46223    Suntrust-FL01236 East Clearwater Office    2150 Cleveland
Street    Clearwater    FL    Inland American Retail Management LLC 266.   
46225    Suntrust-FL01246 Sabal Park Office    9601 East Martin Luther King
Junior Boul    Tampa    FL    Inland American Retail Management LLC 267.   
46227    Suntrust-FL01287 North Lakeland Branch    1075 Carpenters Way   
Lakeland    FL    Inland American Retail Management LLC 268.    46229   
Suntrust-FL01346 South Ocala Branch    111 Southwest 17th Street    Ocala    FL
   Inland American Retail Management LLC 269.    46230    Suntrust-FL01349
Golden Hills Office    4800 Northwest Blichton Road    Ocala    FL    Inland
American Retail Management LLC 270.    46231    Suntrust-FL01354 Executive Park
Office    3990 Southwest State Road 200    Ocala    FL    Inland American Retail
Management LLC 271.    46232    Suntrust-FL01355 Lakewood Office    4142 Sixth
Street South    St. Petersburg    FL    Inland American Retail Management LLC

 

A-15



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

272.    46234    Suntrust-GA00329 Buckhead Branch    3020 Peachtree Road
Northwest    Atlanta    GA    Inland American Retail Management LLC 273.   
46236    Suntrust-GA00338 Northside Parkway Bran    3300 Northside Parkway
Northwest    Atlanta    GA    Inland American Retail Management LLC 274.   
46237    Suntrust-GA00344 Sandy Springs Branch    5898 Roswell Road Northeast   
Atlanta    GA    Inland American Retail Management LLC 275.    46239   
Suntrust-GA00350 Rockbridge Memorial Br    3850 Rockbridge Road    Stone
Mountain    GA    Inland American Retail Management LLC 276.    46240   
Suntrust-GA00362 Panola Road Branch    2843 Panola Road    Lithonia    GA   
Inland American Retail Management LLC 277.    46241    Suntrust-GA00369 Shannon
Mall Branch    4601 Jonesboro Road    Union City    GA    Inland American Retail
Management LLC 278.    46242    Suntrust-GA00371 Peachtree City Branch    103
City Circle    Peachtree City    GA    Inland American Retail Management LLC
279.    46243    Suntrust-GA00379 Chamblee-Peachtree Ind    5370 Peachtree
Industrial    Chamblee    GA    Inland American Retail Management LLC 280.   
46244    Suntrust-GA00382 Stone Mountain Branch    5473 East Mountain Street   
Stone Mountain    GA    Inland American Retail Management LLC 281.    46248   
Suntrust-GA00449 Stockbridge Branch    4986 North Henry Boulevard    Stockbridge
   GA    Inland American Retail Management LLC 282.    46249    Suntrust-GA00454
Court Square Branch    930 Main Street    Conyers    GA    Inland American
Retail Management LLC 283.    46250    Suntrust-GA00465 Southlake Branch    1235
Southlake Circle    Morrow    GA    Inland American Retail Management LLC 284.
   46252    Suntrust-GA00474 Marietta Branch    47 Whitlock Avenue    Marietta
   GA    Inland American Retail Management LLC 285.    46253    Suntrust-GA00475
Merchants Walk Branch    1331 Johnson Ferry Road    Marietta    GA    Inland
American Retail Management LLC 286.    46257    Suntrust-GA00507 Washington Road
Tho    658 Main Street    Thomson    GA    Inland American Retail Management LLC

 

A-16



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

287.    46258    Suntrust-GA00509 Washington Road Evans    4212 Washington Road
   Evans    GA    Inland American Retail Management LLC 288.    46259   
Suntrust-GA00531 Bradley Park Branch    1645 Bradley Park Drive    Columbus   
GA    Inland American Retail Management LLC 289.    46260    Suntrust-GA00588
Derenne Avenue Branch    610 East Derenne Avenue    Savannah    GA    Inland
American Retail Management LLC 290.    46261    Suntrust-GA00591 Skidaway Branch
   2815 Skidaway Road    Savannah    GA    Inland American Retail Management LLC
291.    46263    Suntrust-GA00653 Gray Highway Office    1104 Gray Highway   
Macon    GA    Inland American Retail Management LLC 292.    46264   
Suntrust-GA00686 Five Points Branch    300 South Mock Road    Albany    GA   
Inland American Retail Management LLC 293.    46265    Suntrust-GA00704
Sylvester Office    201 North Isabella Street    Sylvester    GA    Inland
American Retail Management LLC 294.    46266    Suntrust-GA00715 Altama Office
   4410 Altama Avenue    Brunswick    GA    Inland American Retail Management
LLC 295.    46268    Suntrust-GA00738 Gaines School Road Off    180 Gaines
School Road    Athens    GA    Inland American Retail Management LLC 296.   
46269    Suntrust-GA00743 Madison Office    286 Hancock Street    Madison    GA
   Inland American Retail Management LLC 297.    46270    Suntrust-GA00849 NCF:
Cartersville    827 Joe Frank Harris Pkwy    Cartersville    GA    Inland
American Retail Management LLC 298.    46271    Suntrust-MD00224 Historic
Annapolis    152 Main Street    Annapolis    MD    Inland American Retail
Management LLC 299.    46273    Suntrust-MD00276 Prince FrederickFox R    597
Solomons Island Road N.    Prince Frederick    MD    Inland American Retail
Management LLC 300.    46274    Suntrust-MD00286 Glen Burnie Branch    100 Crain
Hwy. S.W.    Glen Burnie    MD    Inland American Retail Management LLC 301.   
46275    Suntrust-MD00297 Cambridge    403 Academy Street    Cambridge    MD   
Inland American Retail Management LLC 302.    46278    Suntrust-MD00311 Avondale
   1900 Queens Chapel Road    Avondale    MD    Inland American Retail
Management LLC 303.    46281    Suntrust-NC00138 NCF: Asheboro    272 N
Fayetteville St    Asheboro    NC    Inland American Retail Management LLC 304.
   46282    Suntrust-NC00148 NCF: Bessemer City    125 E Virginia Ave   
Bessemer City    NC    Inland American Retail Management LLC

 

A-17



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

305.    46284    Suntrust-NC00191 NCF: Carmel Commons    7801 Pineville-Matthews
Rd    Charlotte    NC    Inland American Retail Management LLC 306.    46285   
Suntrust-NC00199 NCF: Charlotte Plaza    4441 The Plaza    Charlotte    NC   
Inland American Retail Management LLC 307.    46286    Suntrust-NC00201 NCF:
Sardis Rd aka Gal    1935 Galleria Blvd    Charlotte    NC    Inland American
Retail Management LLC 308.    46287    Suntrust-NC00205 NCF: Wilmar    818
Church Street North    Concord    NC    Inland American Retail Management LLC
309.    46288    Suntrust-NC00210 NCF: Creedmoor    201 S Main Street   
Creedmoor    NC    Inland American Retail Management LLC 310.    46289   
Suntrust-NC00213 NCF: Dunn    2100 W Cumberland St    Dunn    NC    Inland
American Retail Management LLC 311.    46290    Suntrust-NC00226 NCF: Croasdaile
   1821 Hillandale Rd    Durham    NC    Inland American Retail Management LLC
312.    46291    Suntrust-NC00230 NCF: Bethesda    1611 S Miami Blvd    Durham
   NC    Inland American Retail Management LLC 313.    46293    Suntrust-NC00266
NCF: Adams Farm    5705 High Point Road    Greensboro    NC    Inland American
Retail Management LLC 314.    46294    Suntrust-NC00273 NCF: Airpark    7804
National Service Rd    Greensboro    NC    Inland American Retail Management LLC
315.    46296    Suntrust-NC00280 NCF: Harrisburg    4720 Highway 49 S   
Harrisburg    NC    Inland American Retail Management LLC 316.    46297   
Suntrust-NC00282 NCF: Hendersonville Ma    222 S Main Street    Hendersonville
   NC    Inland American Retail Management LLC 317.    46298    Suntrust-NC00301
NCF: Mulberry    110 Mulberry St SW    Lenoir    NC    Inland American Retail
Management LLC 318.    46299    Suntrust-NC00303 NCF: Tyro    4394 S NC Hwy 150
   Lexington    NC    Inland American Retail Management LLC 319.    46300   
Suntrust-NC00306 NCF: Mebane    204 W Center Street    Mebane    NC    Inland
American Retail Management LLC 320.    46301    Suntrust-NC00318 NCF: Oxford:
Main St    140 W Main St    Oxford    NC    Inland American Retail Management
LLC 321.    46302    Suntrust-NC00320 NCF: Pittsboro    88 Hillsboro Street   
Pittsboro    NC    Inland American Retail Management LLC 322.    46303   
Suntrust-NC00355 NCF: North Madison    804 N Madison Blvd    Roxboro    NC   
Inland American Retail Management LLC

 

A-18



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

323.    46304    Suntrust-NC00358 NCF: Rural Hall    7880 Broad Street    Rural
Hall    NC    Inland American Retail Management LLC 324.    46306   
Suntrust-NC00365 NCF: Stanley    416 Highway 27 S    Stanley    NC    Inland
American Retail Management LLC 325.    46309    Suntrust-NC00368 NCF: Sylva Main
   624 W Main St    Sylva    NC    Inland American Retail Management LLC 326.   
46310    Suntrust-NC00374 NCF: Walnut Cove Main    234 N Main St.    Walnut Cove
   NC    Inland American Retail Management LLC 327.    46312    Suntrust-NC00389
NCF: Ogburn Station    4306 N Liberty Street    Winston-Salem    NC    Inland
American Retail Management LLC 328.    46313    Suntrust-NC00393 NCF:
Yadkinville: Sta    200 S State St    Yadkinville    NC    Inland American
Retail Management LLC 329.    46315    Suntrust-SC00151 NCF: Pleasantburg    201
S Pleasantburg Dr.    Greenville    SC    Inland American Retail Management LLC
330.    46316    Suntrust-SC00152 NCF: Wade Hampton    2111 Wade Hampton Blvd   
Greenville    SC    Inland American Retail Management LLC 331.    46317   
Suntrust-SC00154 NCF: Woodruff Road    1610 Woodruff Road    Greenville    SC   
Inland American Retail Management LLC 332.    46318    Suntrust-SC00159 NCF:
Berea    55 Farrs Bridge Road    Greenville    SC    Inland American Retail
Management LLC 333.    46319    Suntrust-SC00169 NCF: Liberty    5 W Main St   
Liberty    SC    Inland American Retail Management LLC 334.    46322   
Suntrust-TN00171 Woodbine Branch    2915 Nolensville Road    Nashville    TN   
Inland American Retail Management LLC 335.    46323    Suntrust-TN00172 Donelson
Branch    2503 Lebanon Road    Nashville    TN    Inland American Retail
Management LLC 336.    46324    Suntrust-TN00179 Cool Springs Branch    1725
Mallory Lane    Brentwood    TN    Inland American Retail Management LLC 337.   
46325    Suntrust-TN00181 Hillsboro Village Bran    1605 21st Avenue South   
Nashville    TN    Inland American Retail Management LLC 338.    46327   
Suntrust-TN00191 Brentwood Maryland Far    5030 Thoroughbred Lane    Brentwood
   TN    Inland American Retail Management LLC 339.    46328    Suntrust-TN00193
Smyrna Branch    189 South Lowry Street    Smyrna    TN    Inland American
Retail Management LLC

 

A-19



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

340.    46329    Suntrust-TN00204 Lebanon Main Office    240 West Main Street   
Lebanon    TN    Inland American Retail Management LLC 341.    46330   
Suntrust-TN00209 South Side Branch - Mu    1250 South Church Street   
Murfreesboro    TN    Inland American Retail Management LLC 342.    46331   
Suntrust-TN00210 University Branch    1213 Greenland Drive    Murfreesboro    TN
   Inland American Retail Management LLC 343.    46335    Suntrust-TN00275 North
County Branch    9627 Dayton Pike    Soddy Daisy    TN    Inland American Retail
Management LLC 344.    46336    Suntrust-TN00276 Signal Mountain Branch    1301
Taft Highway    Signal Mountain    TN    Inland American Retail Management LLC
345.    46338    Suntrust-TN00281 Lee Highway Branch    7001 Lee Highway   
Chattanooga    TN    Inland American Retail Management LLC 346.    46339   
Suntrust-TN00287 West Tenth Street Bran    110 West Tenth Street    Chattanooga
   TN    Inland American Retail Management LLC 347.    46340    Suntrust-TN00316
Walnut Street Facility    426 West Walnut Street    Johnson City    TN    Inland
American Retail Management LLC 348.    46341    Suntrust-TN00324 Allandale Mt
Carmel    4233 West Stone Drive    Kingsport    TN    Inland American Retail
Management LLC 349.    46343    Suntrust-TN00397 Loudon Facility    414 Wharf
Street    Loudon    TN    Inland American Retail Management LLC 350.    46344   
Suntrust-TN00400 Alpha Facility    5716 West Andrew Johnson Highway   
Morristown    TN    Inland American Retail Management LLC 351.    46346   
Suntrust-VA00185 Chippenham    7133 Forest Hill Ave    Richmond    VA    Inland
American Retail Management LLC 352.    46347    Suntrust-VA00186 Ampthill   
4830 Jefferson Davis Hwy    Richmond    VA    Inland American Retail Management
LLC 353.    46348    Suntrust-VA00333 Gloucester Courthouse    6548 Main Street
   Gloucester    VA    Inland American Retail Management LLC 354.    46349   
Suntrust-VA00344 Annandale East    4250 John Marr Drive    Fairfax    VA   
Inland American Retail Management LLC 355.    46350    Suntrust-VA00421 Hunter
Hill    869 N. Lee Highway    Lexington    VA    Inland American Retail
Management LLC 356.    46354    Suntrust-VA00475 South Roanoke    112 McClanahan
Street    Roanoke    VA    Inland American Retail Management LLC

 

A-20



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

357.    46356    Suntrust-VA00491 Kent Street    400 West Main Street    Radford
   VA    Inland American Retail Management LLC 358.    46357    Suntrust-VA00506
Kingsmill    496 Mclaws Circle    Williamsburg    VA    Inland American Retail
Management LLC 359.    46359    Suntrust-VA00524 Onancock    62 Market Street   
Onancock    VA    Inland American Retail Management LLC 360.    46360   
Suntrust-VA00527 Accomac    23364 Front Street    Accomac    VA    Inland
American Retail Management LLC 361.    46361    Suntrust-VA00537 Painter   
33287 Railroad Avenue    Painter    VA    Inland American Retail Management LLC
362.    46362    Suntrust-VA00549 Collinsville    3000 Virginia Avenue   
Collinsville    VA    Inland American Retail Management LLC 363.    46363   
Suntrust-VA00571 Patrick County    114 West Blue Ridge Street    Stuart    VA   
Inland American Retail Management LLC 364.    46364    Suntrust-VA00572
Garrisonville    160 Garrisonville Road    Stafford    VA    Inland American
Retail Management LLC 365.    46366    Suntrust-VA00922 NCF: Cave Springs   
4110 Brambleton Ave SW    Roanoke    VA    Inland American Retail Management LLC
366.    47101    INTECH RETAIL    6335 Intech Commons Drive    Indianapolis   
IN    Inland American Retail Management LLC 367.    48802    Woodridge Crossing
   3340 FM 544    Wylie    TX    Inland American Retail Management LLC

 

A-21